         Case 1:19-cr-00366-LGS Document 141 Filed 01/06/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     January 6, 2021

BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

        The Government writes in advance of oral argument on the defendant’s renewed motion
to transfer venue to the Northern District of Illinois (Dkt. 131), currently scheduled for January
7, 2021 at 11:30 a.m., in order to advise the Court of certain developments relevant the Motion.

         First, in light of the COVID-19 pandemic, all jury trials in the Northern District of
Illinois are suspended until at least March 1, 2021. See General Order 20-0033, In Re:
Suspension of Jury Trials During Coronavirus COVID-19 Public Emergency, available at
https://www.ilnd.uscourts.gov/_assets/_documents/_forms/_clerksoffice/rules/
admin/pdf-orders/General%20Order%2020-0033%20-%20Suspension%20of%20Jury%
20Trials%20Until%20March%202021.pdf. Based on conversations with an Assistant United
States Attorney in the Northern District of Illinois, the Government has learned that there is
currently a significant backlog of cases that are ready for trial and that, when trials resume,
priority is expected to be given to defendants who are in custody and who already have trials
scheduled in that District.

         Second, the Government has learned that counsel for several current and former
employees of The Federal Savings Bank (the “Employees”) intends to file a motion to quash the
trial subpoenas that the Government has served on the Employees, and expects to file that motion
by this Friday, January 8, 2021. The Government understands that the motion will be based,
         Case 1:19-cr-00366-LGS Document 141 Filed 01/06/21 Page 2 of 2

                                                                                        Page 2


among other things, on the Employees’ concerns with respect to appearing to testify during the
COVID-19 pandemic, although the Government has not yet seen the motion.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney

                                        by: /s/ Benet J. Kearney
                                            Paul M. Monteleoni
                                            Douglas S. Zolkind
                                            Benet J. Kearney
                                            Assistant United States Attorneys
                                            (212) 637-2219/2418/2260
cc: Counsel of Record (via ECF)
